TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00154-CR




Vernon D. Matthews, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-05-300796, HONORABLE BOB PERKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Vernon Matthews seeks to appeal from a judgment of conviction for robbery.  The
trial court has certified that this is a plea bargain case and Matthews has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   March 24, 2006
Do Not Publish